       Case 1:20-cv-00072-JRH-BKE Document 17 Filed 10/06/20 Page 1 of 1



                      IN THE UNITED        STATES DISTRICT COURT
                     FOR THE    SOUTHERN DISTRICT           OF GEORGIA
                                     AUGUSTA DIVISION


DEBORAH LAUFER, Individually,                   *
                                                *


               Plaintiff,                       *
                                                *


   ,    V.                                      *           CV 120-072
                                                ie


SOUTHERN STAY, LLC, A Georgia                   *
Corporation,                                    *
                                                *


               Defendant.



                                          ORDER




        Before       the   Court     is   the    parties'     Joint     Stipulation   of

Dismissal with Prejudice. (Doc. 16.) Plaintiff and Defendant

consent to dismissal.                Upon consideration, dismissal is proper

under Federal          Rule of       Civil   Procedure 41(a) (1)(A) (ii). IT IS

THEREFORE       ORDERED       that   Plaintiff's       claims    are    DISMISSED    WITH


PREJUDICE.           The   Clerk     is   directed     to   CLOSE   this    case.    Each


party        shall     bear    her/its       own      attorney      fees,    costs    and

expenses.


        ORDER    ENTERED       at    Augusta,        Georgia,    this
                                                                           /vV
                                                                         (O ^ day      of

October, 2020.




                                                                , CHIEF JUDGE
                                             UNITED/STATES DISTRICT COURT
                                                     ^ DISTRICT OF GEORGIA
